
	
		I
		111th CONGRESS
		1st Session
		H. R. 874
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2009
			Mr. Delahunt (for
			 himself, Mr. Flake,
			 Ms. DeLauro,
			 Mrs. Emerson,
			 Mr. McGovern,
			 Mr. Moran of Kansas,
			 Ms. Edwards of Maryland,
			 Mr. Paul, and
			 Mr. Farr) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To allow travel between the United States and
		  Cuba.
	
	
		1.Short titleThis Act may be cited as the
			 Freedom to Travel to Cuba
			 Act.
		2.Travel to
			 CubaOn and after the date of
			 the enactment of this Act, and subject to section 3—
			(1)the President may
			 not regulate or prohibit, directly or indirectly, travel to or from Cuba by
			 United States citizens or legal residents, or any of the transactions incident
			 to such travel; and
			(2)any regulation in
			 effect on such date of enactment that regulates or prohibits travel to or from
			 Cuba by United States citizens or legal residents or transactions incident to
			 such travel shall cease to have any force or effect.
			3.ExceptionsSection 2 shall not apply in a case in which
			 the United States is at war with Cuba, armed hostilities between the two
			 countries are in progress, or there is imminent danger to the public health or
			 the physical safety of United States travelers.
		4.ApplicabilityThis Act applies to actions taken by the
			 President before the date of the enactment of this Act that are in effect on
			 such date of enactment, and to actions taken on or after such date.
		5.Inapplicability of
			 other provisionsThe
			 provisions of this Act apply notwithstanding section 102(h) of the Cuban
			 Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6032(h))
			 and section 910(b) of the Trade Sanctions Reform and Export Enhancement Act of
			 2000 (22 U.S.C. 7210(b)).
		
